1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ERIK ARELLANO,                                  )   Case No.: 1:17-cv-1235-LJO - JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING PLAINTIFF’S MOTION TO
                                                     )   CONTINUE THE SCHEDULING CONFERENCE
13          v.                                       )   AS MOOT
                                                     )
14   CHAD HASKINS, et al.,
                                                     )   (Doc. 25)
15                  Defendants.                      )
                                                     )
16
17          On January 10, 2019, the Court received Plaintiff’s motion for an order continuing the
18   scheduling conference. (Doc. 25) Because the motion was not received until after the conference,
19   which was held on January 7, 2019, the Court is unable to grant the relief requested by Plaintiff.
20   Accordingly, Plaintiff’s motion for a continuance (Doc. 25) is DENIED as MOOT.
21
22   IT IS SO ORDERED.
23      Dated:     January 16, 2019                            /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28
